Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the RCE filed on 02/16/2022.
•	Claims 1, 4, 9, 12, 16, and 18 have been amended and are hereby entered.
•	Claims 6, 8, 14, 20, and 22 have been canceled.
•	Claims 1-5, 7, 9-13, 15-19, 21, and 23-25 are allowed. 

Allowable Subject Matter
Claims 1-5, 7, 9-13, 15-19, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1-5, 7, 9-13, 15-19, 21, and 23-25.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method, system, and apparatus performing the claim steps, including displaying, in the user interface… a claims table comprising lines indicating information associated with the one or more services identified by the claim data, wherein at least one line of the claims table, indicating at least a first portion of the claim data associated with the at least one manual review condition that caused the adjudication of the claim to be redirected for manual review, is a flagged line displayed in a distinct visual format relative to one or more other lines of the claims table that indicate other portions of the claim data that did not cause adjudication of the claim to be redirected for manual review, as claimed.
The closest art of record, CA2654617C (“Tholl”), discloses revising one or more hierarchies of an insurance plan, the insurance plan for use in adjudicating one or more insurance claims. The method and system of Tholl comprise obtaining one or more claims from a claims queue, the claims queue for storing claims selected for review. The system and method comprising accessing at least one of a set of benefit codes or a set of adjudication rules associated with the insurance plan of the obtained one or more claims, wherein at least some of the set of benefit codes or the set of adjudication rules are structured in a plurality of containers; reconfiguring selected content of the at least one of a set of benefit codes or the set of adjudication rules in view of identified reasons for review of the one or more claims; and storing the reconfigured at least one of a set of benefit codes or the set of adjudication rules in a memory for subsequent use as at least one of a redeployed version of the insurance plan or a revised said at least one of a set of benefit codes or the set of adjudication rules for use in development of other insurance plans for adjudication of claims other than the one or more claims obtained from the claims queue.  Tholl discloses a java-based graphical user interface that allows users to manage claim information (see Tholl at least at [00169]).  However, Tholl does not teach the interface displays a claims table comprising lines indicating information associated with the one or more services identified by the claim data, nor does Tholl teach the interface displays a flagged line displayed in a distinct visual format relative to one or more other lines of the claims table.
The closest art of record, US 20170017760 A1 (“Freese”) discloses an invention in the technical field of Healthcare Claims and Payment Fraud Prevention and Detection. More particularly, the present invention uses non-parametric statistics and probability methods to create healthcare claims fraud detection statistical outlier models.  Freese discloses displaying claim adjudication data (see Freese at least at [0179]).  However, Freese does not teach displaying, in the user interface… a claims table comprising lines indicating information associated with the one or more services identified by the claim data, wherein at least one line of the claims table, indicating at least a first portion of the claim data associated with the at least one manual review condition that caused the adjudication of the claim to be redirected for manual review, is a flagged line displayed in a distinct visual format relative to one or more other lines of the claims table that indicate other portions of the claim data that did not cause adjudication of the claim to be redirected for manual review, as claimed.
The closest art of record, US 2019/0073641 (“Utke”), discloses a user interface including details of automatic estimate generated by damage detection computing platform.  The automatic estimate information may display indications of each damaged parts cluster and an associated repair/replace decision. The user interface provided by the claims adjuster system may allow editing of any aspect of the automatic estimate (e.g., adding, removing, or changing information), which may cause an update to the total cost based on the edit.  If a manual estimate generated by the claims adjuster differs by a significant amount (e.g., >20%) from the automatic cost estimate, the difference may be flagged for review. For example, the claims adjuster system may provide an alert of the discrepancy by highlighting the manual estimate amount (see Utke at least at FIG. 6 and [0095]-[0096]).  The display of Utke, however, does not teach displaying a claims table comprising lines indicating information associated with the one or more services identified by the claim data, nor does Utke teach the interface displays a flagged line displayed in a distinct visual format relative to one or more other lines of the claims table.
The closest art of record, “Data Mining to Predict and Prevent Errors in Health Insurance Claims Processing” by Mohit Kumar, Rayid Ghani, and Zhu-Song Mei, dated July 2010 http://www.cs.cmu.edu/~mohitkum/papers/kdd10_rework.pdf ( “Kumar’”) discloses a system that helps reduce errors using machine learning techniques by predicting claims that will need to be reworked, generating explanations to help the auditors correct these claims, and experiment with feature selection, concept drift, and active learning to collect feedback from the auditors to improve over time.  Kumar at page 5 teaches a user interface that provides auditors with a list of claims with a rework likely score assigned to each claim.  Kumar, however, does not teach displaying, in the user interface… a claims table comprising lines indicating information associated with the one or more services identified by the claim data, wherein at least one line of the claims table, indicating at least a first portion of the claim data associated with the at least one manual review condition that caused the adjudication of the claim to be redirected for manual review, is a flagged line displayed in a distinct visual format relative to one or more other lines of the claims table that indicate other portions of the claim data that did not cause adjudication of the claim to be redirected for manual review, as claimed.

Reasons for Patent Eligibility
The claimed invention recites limitations including: receiving, via the user interface, user input that resolves the at least one manual review condition wherein the user input is one or more of. an edit instruction to edit the claim data in response to the at least one manual review condition, or an override instruction indicating that the at least one manual review condition does not apply to the claim data; training... a machine learning model associated with the plurality of pipeline rules based on the user input that resolves the at least one manual review condition; automatically updating... one or more of the subsets of the plurality of pipeline rules, based on training of the machine learning model on the user input.  These are meaningful limitations that are more than applying the use of the abstract idea to a computer.  These limitations, in combination, are indicative of a practical application.  The claims directed to machine learning are not recited at a high level of generality, but rather, recite the specific user input recited in the claims is used to train a machine learning model and to update the pipeline rules that are used within the specifically recited elements of the automatic adjudication pipeline.  Furthermore, the Specification at [0020] describes a technological solution to a technological problem: 
“the claims adjudication system described herein can have an automatic adjudication pipeline with a modular stage-based architecture that allows individual stages to be individually configured.  Stages of the automatic adjudication pipeline can be reconfigured to handle different types of claims and/or handle newly discovered issues with claims. Accordingly, rather than hard coding adjudication decisions like conventional systems, the automatic adjudication pipeline can be updated over time to handle more and more claims via machine learning and other processes. Additionally, over time as more claims are automatically processed and fewer claims are redirected for manual review, the amount of computing resources dedicated to providing user interfaces for human reviewers can be also be decreased.”
Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.
For the reasons stated above, claims 1-5, 7, 9-13, 15-19, 21, and 23-25 have been deemed to be patent eligible under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.Z./Examiner, Art Unit 3694 

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694